DETAILED ACTION

Response to Amendment
Applicant’s response to the last Office Action, filed on 05/17/2021 has been entered and made of record. 
Previous rejection under 35 USC 112(b) to claim 5 is withdrawn. 
Claims 1-5 are rejected under 35 USC 112(b) in view of amendments. See analysis below.
Claim objections to claims 4 and 5 are withdrawn in view of amendments.

Response to Arguments
Applicant's arguments filed on 05/17/2021 have been fully considered but they are not persuasive. 
In response to the claim amendments Examiner has replaced Masuda with Higaki as the primary reference of the rejection. Masuda is currently used as the secondary reference in the rejection under 35 US 103. Higaki teaches determining an image correlation between the left and right sides of the vehicle bumper to detect the orientation of the vehicle with respect to a camera. See detailed analysis below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 has been amended and now states, “…these two parts are located in different parts of the photographic image of the front side or of the rear side of the vehicle with respect to an optical axis of symmetry (1) of the front side or of the rear side of the vehicle with respect to an optical axis of symmetry of the front side or of the rear side of the vehicle…” The underlined portion above is repeated twice and as such it is not clear what the metes and bounds of the claim are. The following should be removed, “
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higaki (JP 2013-129264 A) in view of Masuda (US Pat. No. 4,973,155).
Regarding claim 1, Higaki discloses a method for detecting the direction of the orientation of a vehicle with respect to a camera, wherein the direction of the orientation of the vehicle is the direction of the axis of symmetry of the vehicle, (Higaki a method for detecting the direction of the orientation of a vehicle with respect to a camera mounted on the vehicle, see Abstract. The orientation of the camera is calibrated against the axis of symmetry of the vehicle.)
characterized in that a correlation is determined, from a photographic image of at least one of the front side and of the rear side of the vehicle, whereby the correlation is determined between two parts of the same photographic image of the front side or of the rear side of the vehicle, whereby these two parts are located in different parts of the photographic image of the front side or of the rear side of the vehicle with respect to an optical axis of symmetry (1) of the front side or the rear side of the vehicle, with respect to an optical axis of symmetry of the front side or of the rear side of the vehicle, (Higaki teaches determining an image correlation between the left and right sides of the vehicle bumper to detect an orientation of the vehicle with respect to the camera. See pg. 5, 4th paragraph from bottom through 2nd paragraph from bottom. This is done by dividing the bumper (image portion 41) into left and right sides according to a line of symmetry that bisects the midpoint of the bumper at the rear of the vehicle. The mirror image of one side is correlated with the image of the second side. The correlation is highest when the 
wherein the direction of the orientation of the vehicle relative to the imaging direction of the photographic image is derived from the correlation. (As above, see pg. 5, 4th paragraph from bottom through 2nd paragraph from bottom. The correlation is highest when the vehicle and camera orientations are aligned with respect to one another. The orientation is calculated based on the correlation.)
In the field of vehicle orientation detection Masuda teaches detecting the direction of the orientation of a vehicle (Masuda teaches a technique of aiming adjustment for headlights of automotive vehicles in which the orientation of a vehicle is first detected before testing headlight aiming. Col. 3 last paragraph and col. 4, ¶ 1, along with Fig. 2, teach detecting landmarks on the left and right headlights in order to detect aberrations of the vehicle orientation according to its axis of symmetry/longitudinal axis.)
It would have been obvious to one of ordinary skill in the art to have combined Higaki’s vehicle-camera orientation determination system with Masuda’s vehicle orientation determination system. Higaki teaches determining an image correlation between the left and right sides of the vehicle bumper to detect the orientation of the vehicle with respect to a camera mounted on the vehicle. Thus the method is determining the orientation of the vehicle bumper with respect to the camera. Masuda teaches a technique to determine vehicle orientation (vehicle with respect to the ground). The position of the left and right headlights are used to determine the correlation to a straight vehicle. The combination constitutes applying Higaki’s 
Regarding claim 3, the above combination discloses use of the method according to one of the preceding claims, for the control or regulation of the orientation of a testing device for vehicle units for performing a test procedure, or for performing a testing and adjustment procedure, wherein the testing device has a defined direction in such a way that using the testing device during a test procedure, or during the testing and adjustment procedure, at least one of the radiation and reception direction of at least one vehicle unit is tested as to whether this at least one radiation and reception direction matches the defined direction of the testing device, in that the testing device is oriented, prior to the performing of the test procedure, in such a way that the defined direction of the testing device is aligned with respect to the direction of the orientation of the vehicle. (Rejection of claim 1 teaches that the testing device measures orientation of the vehicle prior to the measurement of the headlight direction. Col. 4, ¶ 3-4 teach measuring the orientation of the headlight/vehicle unit by turning on the headlight and measuring the radiation direction with respect to the alignment of the testing device. This is a test that the radiation direction matches the testing device direction. In 
Regarding claim 4, the above combination discloses use of the method according to claim 1 for testing the at least one radiation and reception direction of at least one unit relative to the direction of the orientation of the vehicle with a testing device, wherein the testing device has a defined direction in such a way that during the test procedure, the at least one radiation and reception direction of at least one vehicle unit is tested with the testing device as to whether this at least one radiation and reception direction matches the defined direction of the testing device, wherein, during the test procedure, the testing device is oriented into such an orientation position, that the at least one radiation and reception direction of the at least one vehicle unit in this orientation position of the testing device matches the defined direction of the testing device, wherein the at least one radiation and reception direction of the at least one unit relative to the direction of the orientation of the vehicle is derived from the detected direction of the orientation of the vehicle and the orientation position of the testing device. (See rejection of claim 3 above, which teaches that the testing device measures orientation of the vehicle to establish alignment between the testing device and the vehicle and then measures the headlight direction with respect to the orientation of the testing device. Col. 4, ¶ 3-4 teach measuring the orientation of the headlight/vehicle unit by turning on the headlight and measuring the radiation direction with respect to the 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higaki (JP 2013-129264 A) in view of Masuda (US Pat. No. 4,973,155) and Aoba (US PGPub 20120155751).
Regarding claim 2, the above combination discloses the method according to claim 1, characterized in that certain parts of the photographic image are used in the determination of the correlation. (See rejection of claim 1, in which col. 3 last paragraph teaches using a camera image to compute certain portions of the left (and right) headlights in order to determine the correlation, “positions of the upper edge 3a of the left headlight 3 and the inside edge 5a of the left combination lamp 5 are detected by the first left TV camera 7.”)
In the field of image-based object orientation analysis Aoba teaches that certain parts of the photographic image are weighted weaker than other parts of the photographic image (Aoba teaches a technique for detecting and determining the orientation of a target object by detecting sub-regions within the object, detecting the orientation of those regions and learning weights for those ‘region sets,’ see ¶ 0044 and 
It would have been obvious to one of ordinary skill in the art to have combined Masuda’s vehicle orientation determination system with Aoba’s object orientation determination system. Masuda already teaches a correlation technique to determine vehicle orientation in which only certain parts of the image are used. Aoba teaches a technique in which certain parts of the image are weighted to determine orientation. The combination constitutes the repeatable and predictable result of simply applying Aoba’s weighting-based orientation teaching here. In view of Aoba’s relevant teachings this cannot be considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higaki (JP 2013-129264 A) in view of Masuda (US Pat. No. 4,973,155) in view of Pahler (EP 0828151 B1; provided by Applicant)
Regarding claim 5, the above combination discloses use of the method according to claim 1, to derive a corrective value in the evaluation of test results in the performing of test works for vehicle units by means of a testing device, which has a defined direction in such a way that, during the test procedure, the at least one radiation and reception direction of at least one vehicle unit is tested with the testing device as to whether this at least one radiation and reception direction matches the defined direction 
In the field of vehicle headlight alignment Pahler teaches a testing device which is constantly oriented in such a way that the defined direction of the testing device is constant wherein the testing device displaceable while maintaining parallel orientation with the defined direction (Pahler teaches a testing device for vehicle headlight alignment which is configured to be displaced transverse to the optical axis, while maintaining is parallel alignment. Claim 1, “vehicle headlight testing apparatus, characterised in that the sight is displaceable transverse to the optical axis in a horizontal plane.” Also see Figure 1. Additionally Examiner notes that limitations contingent on a conditional which the claim language does not require do not need to be addressed under broadest reasonable interpretation to show that the prior art teaches the claim requirements. MPEP 2111.04 (II).)
It would have been obvious to one of ordinary skill in the art to have combined Masuda’s vehicle headlight alignment system with Pahler’s vehicle headlight alignment 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661